        Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 1 of 11




                                                                                    June 18, 2019

VIA FIRST CLASS MAIL
United States District Court
Eastern District of Pennsylvania
U.S. Courthouse
601 Market Street, Room 2609
Philadelphia, PA 19106-1797

       RE:            Initial Civil Action
       Name:          Christine Convery v. Life Insurance Company North America

Dear Sir/Madam:

       I enclose herewith the following documents in order to initiate a civil action in the above
captioned matter:

       1.      Complaint;
       2.      Civil Cover Sheet;
       3.      2 Copies of the Designation Form;
       4.      Case Management Track Form;
       5.      CD enclosing all information listed above;
       6.      $400 filing fee.

        Thank you for your consideration in this matter. If you have any questions or concerns,
please feel free to contact me at your convenience.


                                             Very truly yours,

                                             POND LEHOCKY STERN GIORDANO




                                             MICHAEL PARKER
MP/ms
Enclosures
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 2 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 3 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 4 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 5 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 6 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 7 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 8 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 9 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 10 of 11
Case 2:19-cv-02721-GEKP Document 1 Filed 06/21/19 Page 11 of 11
